 

Exhibit 10.3

 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of _______, 2018, by and
among Real Goods Solar, Inc., a Colorado corporation with offices located at 110
16th Street, Suite 300, Denver, Colorado 80202 (the “Company”) and the investor
signatory hereto (the “Investor”).

 

WHEREAS:

 

A.           Concurrently herewith, the Company, the Investor and certain other
investors (the “Other Investors”, and together with the Investor, the
“Investors”) have entered into that certain Securities Purchase Agreement, dated
March 30, 2018, pursuant to which, among other things, the Investor shall
acquire a senior secured convertible note (the “Series B Note”) of the Company
(the “Securities Purchase Agreement”).

 

B.           The Company and the Investor is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the 1933 Act.

 

C.           The Investor has authorized the issuance of a new secured
promissory note in substantially the form attached hereto as Exhibit A, pursuant
to the terms set forth herein (collectively, the “Investor Note”).

 

D.           The Investor wishes to purchase the Series B Note from the Company
pursuant to the Securities Purchase Agreement and to issue the Investor Note in
full satisfaction, of the purchase price of the Series B Note (the “Series B
Purchase Price”), and the Company wishes to (x) sell the Series B Note to the
Investor, (y) acquire the Investor Note in full satisfaction of the Series B
Purchase Price and (z) pledge the Investor Note to the Investor as collateral
for its obligations under the Series B Note.

 

E.           The Investor Note will be secured by a first priority security
interest in certain Eligible Assets (as defined in the Investor Note)
(collectively, the “Collateral”) held in the collateral account of the Investor
described in the Investor Note (the “Collateral Account”).

 

F.           Concurrently herewith, each of the Company and the Investor are
entering into that certain Master Netting Agreement, in substantially the form
attached hereto as Exhibit B (the “Master Netting Agreement”), to provide
further clarification of its right (but not, in the case of Investor only, its
obligation) to Net (as defined below) certain Obligations (as defined in the
Netting Agreement) arising under and across this Agreement, the Investor Note,
the Series B Notes and the Securities Purchase Agreement (collectively, the
“Underlying Agreements”) and to treat the Master Netting Agreement, this
Agreement and the other Underlying Agreements as a single agreement for the
purposes set forth herein and this Agreement and the Securities Purchase
Agreement each as a “securities contract” (11 U.S.C. § 741), or other similar
agreements.

 

 

 

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

1.PURCHASE AND SALE OF INVESTOR NOTE.

 

(a)          Investor Note. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Investor agrees to issue and
sell to the Company, and the Company agrees to purchase from the Investor on the
Closing Date (as defined below), such aggregate principal amount of Investor
Note as is set forth on the signature page of the Investor attached hereto in
full satisfaction of the Series B Purchase Price under the Securities Purchase
Agreement (the “Closing”).

 

(b)          Closing. The Closing of the purchase of the Investor Note by the
Company shall occur at the offices of Kelley Drye & Warren LLP, 101 Park Avenue,
New York, NY 10178. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 5 and 6 below are satisfied or
waived (or such other date or time as is mutually agreed to by the Company and
the Investor). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.

 

(c)          Delivery of Investor Note in Satisfaction of Series B Purchase
Price; Securities Contract; Netting Safe Harbor. On the Closing Date, the
Investor shall duly execute the Investor Note, registered in the name of the
Company, in full satisfaction of the Series B Purchase Price pursuant to the
Securities Purchase Agreement, and, in accordance with the instructions of the
Company in the Flow of Funds Letter (as defined in the Securities Purchase
Agreement), the Investor (or its designee) shall maintain physical possession of
the Investor Note as Collateral (as defined in the Series B Note) securing the
Series B Note. For the avoidance of doubt, the Investor Note is deemed
simultaneously delivered (x) by the Investor to the Company at the Closing
hereunder and (y) delivered by the Company to the Investor at the Closing (as
defined in the Securities Purchase Agreement) under the Securities Purchase
Agreement, as Collateral for the Series B Note purchased by the Investor
thereunder. Other than the issuance of the Series B Note to the Investor
pursuant to the Securities Purchase Agreement, the Company shall not be required
to pay any additional consideration for the issuance of the Investor Note
hereunder. The Company hereby acknowledges and agrees that the rights and
obligations of the Investor under the Master Netting Agreement, hereunder and
under the other Underlying Agreements and the rights and obligations of the
Company under the Master Netting Agreement, hereunder and under the other
Underlying Agreements arise in a single integrated transaction and constitute
related and interdependent obligations within such transaction. The Company and
the Investor hereby acknowledge and agree that this Agreement and the Securities
Purchase Agreement each is a “securities contract” as defined in 11 U.S.C. § 741
and that Investor shall have all rights in respect of the Master Netting
Agreement, this Agreement and the other Underlying Agreements as are set forth
in 11 U.S.C. § 555 and 11 U.S.C. § 362(b)(6), including, without limitation, all
rights of credit, deduction, setoff, offset, recoupment, and netting
(collectively, “Netting”) as are available under the Master Netting Agreement,
this Agreement and the other Underlying Agreements, and all Netting provisions
of the Series B Note, the Master Netting Agreement and the Investor Note,
including without limitation the provisions set forth in Section 7 of the
Investor Note, are hereby incorporated in this Agreement and made a part hereof
as if such provisions were set forth herein.

 

 - 2 - 

 

 

2.COMPANY’S REPRESENTATIONS AND WARRANTIES.

 

The Company represents and warrants, as of the date hereof and as of the Closing
Date in which the Company is purchasing the Investor Note hereunder, that:

 

(a)          Securities Purchase Agreement. The representations and warranties
of the Company set forth in the Securities Purchase Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

(b)          No Sale or Distribution. The Company is acquiring the Investor Note
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof. The Company does not presently
have any agreement or understanding, directly or indirectly, with any Person (as
defined in the Securities Purchase Agreement) to distribute any of the Investor
Note.

 

(c)          Sophisticated Investor. The Company is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D), and has such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Investor Note.

 

(d)          Reliance on Exemptions. The Company understands that the Investor
Note is being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Investor is relying in part upon the truth and accuracy of, and the
Company’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Company set forth herein in order to
determine the availability of such exemptions and the eligibility of the Company
to acquire the Investor Note.

 

(e)          Information. The Company and its advisors, if any, have been
furnished with all materials relating to the offer and sale of the Investor Note
that have been requested by the Company. The Company and its advisors, if any,
have been afforded the opportunity to ask questions of the Investor. Neither
such inquiries nor any other due diligence investigations conducted by the
Company or its advisors, if any, or its representatives shall modify, amend or
affect the Company’s right to rely on the Investor’s representations and
warranties contained herein. The Company understands that its investment in the
Investor Note involves a high degree of risk. The Company has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Investor
Note.

 

(f)           No Governmental Review. The Company understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Investor Note or
the fairness or suitability of the investment in the Investor Note nor have such
authorities passed upon or endorsed the merits of the offering of the Investor
Note.

 

 - 3 - 

 

 

(g)          Transfer or Resale. The Company understands that: (i) the Investor
Note has not been and is not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
without the consent of the Investor (and any Prohibited Transfer (as defined in
the Investor Note) shall be subject to certain recoupment rights and netting
against the Series B Note to be issued to the Investor concurrently with the
Closing hereunder) and (ii) neither the Investor nor any other Person is under
any obligation to register the Investor Note under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(h)          Legends. The Company understands that the certificates or other
instruments representing the Investor Note shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR
SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER, IN
EACH CASE, TO THE EXTENT APPLICABLE HERETO.

 

3.REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

 

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date as follows:

 

(a)          Securities Purchase Agreement. The representations and warranties
of the Investor set forth in the Securities Purchase Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

(b)          Authorization; Enforcement; Validity. The Investor has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the Investor Note and each of the other
agreements or any other instrument entered into or to be entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the Investor
Note in accordance with the terms hereof and thereof. The execution and delivery
of the Transaction Documents by the Investor and the consummation by the
Investor of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Investor Note has been duly authorized by the
Investor’s board of directors, investment manager or other governing body and no
further filing, consent, or authorization is required by the Investor. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Investor, and constitute the legal, valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

 - 4 - 

 

 

(c)          Issuance of Investor Note. The issuance of the Investor Note is
duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be free from all taxes, liens and charges with
respect to the issue thereof. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Investor of the Investor Note is exempt from
registration under the 1933 Act.

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Investor Note) will not (i) result in a violation of the
Investor’s organizational documents or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations) applicable to the Investor or by
which any property or asset of the Investor is bound or affected, except, in the
case of clause (ii) and (iii) above, for such violations, conflicts, breaches,
defaults, losses, terminations of rights thereof, or accelerations which, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
(as defined below). “Material Adverse Effect” means any material adverse effect
on (i) the business, properties, assets, liabilities, operations (including
results thereof) or condition (financial or otherwise) of the Investor, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents,
or (iii) the authority or ability of the Investor to perform any of its
obligations under any of the Transaction Documents.

 

(e)          Consents. The Investor is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any
government, court, regulatory, self-regulatory, administrative agency or
commission or other governmental agency, authority or instrumentality, domestic
or foreign, of competent jurisdiction (a “Governmental Authority”) or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. The Investor is unaware of any facts or
circumstances that might prevent the Investor from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(f)           No General Solicitation. The Investor has not engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D) in connection with the offer or sale of the Investor Note.

 

(g)          No Integrated Offering. Neither the Investor nor any Person acting
on its behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of the Investor Note under the 1933
Act, whether through integration with prior offerings or otherwise. Neither the
Investor nor any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Investor Note under the 1933 Act.

 

 - 5 - 

 

 

(h)          Sufficient Collateral. As of the Closing Date the account with the
financial institution described on Schedule I to the Investor Note, which
Collateral secures the Investor Note in accordance therewith, contains at least
the Series B Purchase Price of Eligible Assets as of the Closing Date.

 

(i)           Full Recourse. The Investor Note is a full recourse obligation of
the Investor.

 

4.COVENANTS.

 

(a)          Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the conditions to be satisfied by it as
provided in Sections 5 and 6 of this Agreement.

 

(b)          Fees. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold the Investor harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment. Except as otherwise set forth in the Transaction Documents or the
Securities Purchase Agreement, each party to this Agreement shall bear its own
expenses in connection with the sale of the Investor Note to the Investors.

 

(c)          Taxes. The Company will pay, and save and hold the Investor
harmless from any and all liabilities (including interest and penalties) with
respect to, or resulting from any delay or failure in paying, stamp and other
taxes (other than income taxes), if any, which may be payable or determined to
be payable on the execution and delivery or acquisition of the Investor Note.

 

5.           CONDITIONS TO THE INVESTOR’S OBLIGATION TO SELL. The obligation of
the Investor hereunder to issue and sell the Investor Note to the Company at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)          The Company shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Investor.

 

(b)          All conditions to the Investor’s closing of the transactions
contemplated by the Securities Purchase Agreement shall have been satisfied
(except for such conditions waived by the Investor) and the Investor Note is
being issued hereunder in full satisfaction of the Series B Purchase Price.

 

(c)          The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such
specified date), and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Closing Date.

 

 - 6 - 

 

 

6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO PURCHASE. The obligation
of the Company hereunder to purchase the Investor Note at the Closing in
satisfaction, in full, of the Series B Purchase Price is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Investor with prior written notice thereof:

 

(a)          The Investor shall have duly executed and delivered to the Company
(A) each of the Transaction Documents and (B) the Investor Note.

 

(b)          All conditions to the Company’s closing of the transactions
contemplated by the Securities Purchase Agreement shall have been satisfied
(except for such conditions waived by the Company) and the Investor Note is
being issued hereunder in full satisfaction of the Series B Purchase Price.

 

(c)          The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.

 

(d)          The Investor shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Investor Note.

 

7.TERMINATION.

 

In the event that the Closing shall not have occurred on or prior to the
termination of the Securities Purchase Agreement, this Agreement shall
automatically terminate.

 

8.MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 - 7 - 

 

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement; Amendments. This Agreement, the Securities
Purchase Agreement, the other Transaction Documents (as defined herein) and the
Transaction Documents (as defined in the Securities Purchase Agreement) and the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Investors, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents (as defined herein) and the Transaction Documents (as defined in the
Securities Purchase Agreement), the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, other than the waiver of certain covenants set
forth in Section 4.12(b) of the Securities Purchase Agreement, dated January 2,
2018, and Section 16 of the Senior Secured Convertible Notes, dated April 1,
2016, nothing contained in this Agreement or any other Transaction Document or
the Transaction Documents (as defined in the Securities Purchase Agreement)
shall (or shall be deemed to) (i) have any effect on any agreements the Investor
has entered into with the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by the Investor in the Company
or (ii) waive, alter, modify or amend in any respect any obligations of the
Company or any of its Subsidiaries, or any rights of or benefits to the Investor
or any other Person, in any agreement entered into prior to the date hereof
between or among the Company and/or any of its Subsidiaries and the Investor and
all such agreements shall continue in full force and effect. Except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by the Company, the Investor and the Required Holders.

 

 - 8 - 

 

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement shall be
governed by the provisions of Section 9(f) of the Securities Purchase Agreement.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
No party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)           Survival. The representations, warranties, agreements and
covenants shall survive each Closing. The Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[Signature Page Follows]

 

 - 9 - 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above.

 

  COMPANY:       REAL GOODS SOLAR, INC.           By:       Name:  Dennis Lacey
    Title:  Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above.

 

  INVESTOR:       [INVESTOR]           By:       Name:       Title:            
Aggregate Principal Amount of Investor Note:            

 

 

 

 

EXHIBIT A

 

FORM OF INVESTOR NOTE

 

[NOTE: This exhibit is filed as Exhibit 4.3 to this current report on Form 8-K]

 

 

 

 

 

EXHIBIT B

 

FORM OF MASTER NETTING AGREEMENT

 

[NOTE: This exhibit is filed as Exhibit 10.4 to this current report on Form 8-K]

 

 

